United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2808
                                    ___________

Rose Weaver,                          *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: February 4, 2011
                                 Filed: February 16, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Rose Weaver appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Weaver alleged disability since
1998 from anxiety attacks, depression, and emotional problems. After a 2007 hearing,
an administrative law judge determined that Weaver’s severe impairments--bipolar
and panic disorders and social anxiety--did not meet or medically equal a listed


      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
impairment alone or combined; her subjective complaints were not entirely credible;
she had no past relevant work; and based on the testimony of a vocational expert in
response to a hypothetical, Weaver’s mental residual functional capacity (RFC) did
not preclude her working in certain jobs the vocational expert identified. The Appeals
Council denied review, and the district court affirmed. Having conducted de novo
review and considered Weaver’s arguments for reversal, we find that the ALJ’s
decision is supported by substantial evidence on the whole record, including the new
evidence considered by the Appeals Council. See Davidson v. Astrue, 501 F.3d 987,
989-90 (8th Cir. 2007).

       Specifically, we find that the ALJ gave several valid reasons for discounting the
mental RFC opinions of psychiatrist John Black, who treated Weaver until September
2005. See Brown v. Astrue, 611 F.3d 941, 951 (8th Cir. 2010) (treating physician’s
opinion is generally entitled to substantial weight, but it does not automatically
control); Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (physician’s own
inconsistency may diminish or eliminate weight accorded to his opinion); Goff v.
Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (treating physician’s opinion is entitled
to great weight if it is supported by medically acceptable diagnostic techniques). We
also reject Weaver’s apparent related challenge to the ALJ’s hypothetical. See
Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (proper hypothetical sets
forth impairments supported by substantial evidence and accepted as true by ALJ).
Accordingly, we affirm.
                          ______________________________




                                          -2-